 
Exhibit 10.8
 
(CELANESE CORPORATION LOGO) [d74141d7414100.gif]
 
 
CELANESE CORPORATION
2009 GLOBAL INCENTIVE PLAN

TIME-VESTING RESTRICTED STOCK UNIT AWARD AGREEMENT
DATED <<GRANT DATE>>

<<NAME>>

<<# Units>> Units
 
 
Pursuant to the terms and conditions of the Celanese Corporation 2009 Global
Incentive Plan, you have been awarded Time-Vesting Restricted Stock Units,
subject to the restrictions described in this agreement:
 
This grant is made pursuant to the Time-Vesting Restricted Stock Unit Award
Agreement dated as of <Grant Date>> between Celanese and you, which Agreement is
attached hereto and made a part hereof.
 


1



--------------------------------------------------------------------------------



 



CELANESE CORPORATION
2009 GLOBAL INCENTIVE PLAN

TIME-VESTING RESTRICTED STOCK UNIT AWARD AGREEMENT
(Non-Employee Director)
 
THIS AWARD AGREEMENT (the “Agreement”), is made effective as of <<Grant Date>>
(the “Grant Date”), between Celanese Corporation, a Delaware corporation (the
“Company”) and <<NAME>> (the “Participant”). Capitalized terms used, but not
otherwise defined, herein shall have the meanings ascribed to such terms in the
Celanese Corporation 2009 Global Incentive Plan (as amended from time to time,
the “2009 Plan”).
 
1. RSU Award: The Company hereby grants to the Participant, pursuant to the
terms of the 2009 Plan and this Agreement, an award (the “Award”) of <<# Units>>
Restricted Stock Units (the “RSUs”) representing the right to receive an equal
number of Common Shares upon vesting. The Participant hereby acknowledges and
accepts such Award upon the terms and subject to the conditions, restrictions
and limitations contained in this Agreement and the 2009 Plan.
 
2. Vesting of Restricted Stock Units:
 
(a) Subject to Sections 2(b) and 2(c) below, the RSUs shall vest on the first
anniversary of the Grant Date (the “Vesting Date”).
 
(b) Change in Control.  Notwithstanding any other provision of this Agreement to
the contrary, upon the occurrence of a Change in Control, the RSUs, to the
extent not previously forfeited or canceled, shall immediately vest and a number
of Common Shares equal to such RSUs shall be delivered to the Participant within
thirty (30) days of the occurrence of such Change in Control.
 
(c) Termination of Service.
 
(i) Upon the termination of the Participant’s service with the Company due to
the Participant’s death or Disability, a prorated portion of RSUs will vest in
an amount equal to (i) the number of unvested RSUs multiplied by (ii) a
fraction, the numerator of which is the number of complete calendar months from
the Grant Date to the date of termination, and the denominator of which is
twelve (12), the number of full calendar months in the Vesting Period, such
product to be rounded up to the nearest whole number. The prorated number of
RSUs shall vest and a number of Common Shares equal to such prorated number of
RSUs shall be delivered to the Participant within thirty (30) days following the
applicable Vesting Date. The remaining portion of the Award shall be forfeited
and cancelled without consideration.
 
(ii) Upon the termination of the Participant’s service with the Company for any
other reason, the Award shall be forfeited and cancelled without consideration.
 
3. Settlement of RSUs: Subject to Section 2 of this Agreement, and except to the
extent the Participant has elected that delivery be deferred in accordance with
the rules and procedures prescribed by the Committee (which rules and
procedures, among other things, shall be consistent with the requirements of
Section 409A of the Code), the Company shall deliver to the Participant (or to a
Company-designated


2



--------------------------------------------------------------------------------



 



brokerage) as soon as practicable following the Vesting Date (but in no event
later than 21/2 months after the Vesting Date), in complete settlement of all
vested RSUs, a number of Common Shares equal to the number of vested RSUs that
have not previously been settled.
 
4. Rights as a Stockholder: The Participant shall have no voting, dividend or
other rights as a stockholder with respect to the Award until the RSUs have
vested and Common Shares have been delivered pursuant to this Agreement.
 
5. Non-Transferability of Award: The RSUs may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution, and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company; provided, that
the Participant may designate a beneficiary, on a form provided by the Company,
to receive any portion of the Award payable hereunder following the
Participant’s death.
 
6. Securities Laws: The Company may impose such restrictions, conditions or
limitations as it determines appropriate as to the timing and manner of any
resales by the Participant or other subsequent transfers by the Participant of
any Common Shares issued as a result of the vesting of the RSUs, including
without limitation (a) restrictions under an insider trading policy, and
(b) restrictions as to the use of a specified brokerage firm for such resales or
other transfers. Upon the acquisition of any Common Shares pursuant to the
vesting of the RSUs, the Participant will make or enter into such written
representations, warranties and agreements as the Company may reasonably request
in order to comply with applicable securities laws or with this Agreement and
the 2009 Plan. All accounts in which such Common Shares are held or any
certificates for Common Shares shall be subject to such stop transfer orders and
other restrictions as the Company may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange or quotation system upon which the Common Shares are then
listed or quoted, and any applicable federal or state securities law, and the
Company may cause a legend or legends to be put on any such certificates (or
other appropriate restrictions and/or notations to be associated with any
accounts in which such Common Shares are held) to make appropriate reference to
such restrictions.
 
7. Severability: In the event that any provision of this Agreement is declared
to be illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid and enforceable, or otherwise deleted, and
the remainder of this Agreement shall not be affected except to the extent
necessary to reform or delete such illegal, invalid or unenforceable provision.
 
8. Further Assurances: Each party shall cooperate and take such action as may be
reasonably requested by either party hereto in order to carry out the provisions
and purposes of this Agreement.
 
9. Binding Effect: The Award and this Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.
 
10. Electronic Delivery: By executing this Agreement, the Participant hereby
consents to the delivery of any and all information (including, without
limitation, information required to be delivered to the Participant pursuant to
applicable securities laws), in whole or in part, regarding the Company and its
subsidiaries, the 2009 Plan, and the Award via the Company’s or plan
administrator’s web site or other means of electronic delivery.


3



--------------------------------------------------------------------------------



 



11. Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the state of Delaware, without regard to the
conflicts of laws provisions thereof.
 
12. Restricted Stock Units Subject to Plan: By entering into this Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the 2009 Plan and the 2009 Plan’s prospectus. The RSUs and the Common
Shares issued upon vesting of such RSUs are subject to the 2009 Plan, which is
hereby incorporated by reference. In the event of any conflict between any term
or provision of this Agreement and a term or provision of the 2009 Plan, the
applicable terms and provisions of the 2009 Plan shall govern and prevail.
 
13. Validity of Agreement: This Agreement shall be valid, binding and effective
upon the Company on the Grant Date. However, the RSUs granted pursuant to this
Agreement shall be forfeited by the Participant and this Agreement shall have no
force and effect if it is not duly executed by the Participant and delivered to
the Company on or before <<Validity Date>>.
 
14. Definitions: The following terms shall have the following meanings for
purposes of this Agreement, notwithstanding any contrary definition in the 2009
Plan:
 
(a) “Change in Control” shall mean, in accordance with Treasury Regulation
Section 1.409A-3(i)(5), any of the following:
 
(i) any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total voting power of the stock of
the Company; or
 
(ii) a majority of members of the Board is replaced during any 12-month period
by directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election; or
 
(iii) any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to 50% or more of all of the assets of the Company
immediately prior to such acquisition or acquisitions.
 
(b) “Disability” has the same meaning as “Disability” in the Celanese
Corporation 2008 Deferred Compensation Plan or such other meaning as determined
by the Committee in its sole discretion.
 
IN WITNESS WHEREOF, this Agreement has been accepted and agreed to by the
undersigned.
 
          
 

<<NAME>>, Director


4